     Case 1:20-cv-00567-N Document 6 Filed 12/10/20 Page 1 of 4             PageID #: 260




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

THERESA CASTRO,                                )
                                               )
           Plaintiff,                          )
                                               )
v.                                             ) Civil Action No.: 20-567
                                               )
WENDY’S OF BOWLING GREEN,                      )
INC.; CARLISLE CORPORATION,                    )
et. al.                                        )
                                               )
           Defendants.                         )

                                   DISCLOSURE STATEMENT

           Come now Carlisle Corporation, now known as Carlisle, LLC, and in

accordance with the order of this Court, makes the following disclosure concerning

parent companies, subsidiaries, partners, limited liability entity members and

managers, trustees, affiliates, or similarly related individuals or entities reportable

under the provisions of the S.D. Ala. CivLR 7.1:

               Reportable Entity                Relationship to Party

               Chancellor G. Carlisle           Member and manager of Carlisle, LLC

               Gene D. Carlisle Family Trust    Member of Carlisle, LLC
               f/b/o Chancellor G. Carlisle

               245 Carlisle Hotel Company,      Wholly owned subsidiary of Carlisle, LLC
               LLC

               245 Front Street Hotel           50% owned subsidiary of 245 Carlisle
               Company, LLC                     Hotel Company, LLC

               33 Beale Street Hotel            50% owned subsidiary of Carlisle 33
               Company, LLC                     Beale, LLC




{B1291733.4}
    Case 1:20-cv-00567-N Document 6 Filed 12/10/20 Page 2 of 4              PageID #: 261




               Reportable Entity                  Relationship to Party

               7V Devco, LLC                      Wholly owned subsidiary of Carlisle, LLC

               Carlisle 33 Beale, LLC             Wholly owned subsidiary of Carlisle, LLC

               Carlisle Development               Wholly owned subsidiary of Carlisle, LLC
               Company, LLC

               Carlisle Investments, LLC          Wholly owned subsidiary of Carlisle, LLC

               Carlisle Midtown LLC               Wholly owned subsidiary of Carlisle, LLC

               Carlisle Rye Investments LLC       50.63% owned subsidiary of WENAC LLC

               CCS1, Inc.                         Wholly owned subsidiary of Carlisle, LLC

               Front Street Devco, LLC            Wholly owned subsidiary of Carlisle, LLC

               One Beale, LLC                     Wholly owned subsidiary of Carlisle, LLC

               RCM Devco LLC                      Wholly owned subsidiary of Carlisle, LLC



               The Landing Investors, LLC         82.2% owned subsidiary of Carlisle, LLC

               The Landing Residences, LLC        Wholly owned subsidiary of The Landing
                                                  Investors, LLC

               WENAC LLC                          97.5% owned by Carlisle, LLC;
                                                  2.5% owned by Chancellor G. Carlisle

               Wendelta Property Holdings,        Wholly owned subsidiary of Carlisle, LLC
               LLC

               Wendelta, Inc.                     Wholly owned subsidiary of Carlisle, LLC

               Lyfe Kitchen Companies, LLC        Inactive – Wholly owned subsidiary of
                                                  Carlisle, LLC

               Lyfe Kitchen Restaurant, LLC       Inactive – Wholly owned subsidiary of
                                                  Carlisle Investments, LLC




{B1291733.4}

                                              2
     Case 1:20-cv-00567-N Document 6 Filed 12/10/20 Page 3 of 4              PageID #: 262




               Reportable Entity                  Relationship to Party

               Carlisle Family Chisca             Managed Affiliate of Carlisle, LLC
               Investors, LLC1

               Chisca Manager, LLC1               Managed Affiliate of Carlisle, LLC

               Chisca Master Tenant, LLC2         Managed Affiliate of Chisca Manager,
                                                  LLC

               Main Street Apartment              Managed Affiliate of Chisca Manager,
               Partners, LLC2                     LLC

               The Landing Condominium            Managed Affiliate of Carlisle, LLC
               Association, Inc.1

               Realty VANC, LLC1                  Managed Affiliate of Carlisle, LLC



                                                  /s/Winston R. Grow
                                                  WINSTON R. GROW (GROWW8522)
                                                  Attorney for Defendant Wendelta, Inc. and
                                                  Carlisle Corporation

                                                  CABANISS, JOHNSTON, GARDNER,
                                                    DUMAS & O’NEAL LLP
                                                  P. O. Box 2906
                                                  Mobile, AL 36652
                                                  (251) 415-7300
                                                  (251) 415-7350 (Fax)
                                                  email: wrg@cabaniss.com




1   The manager of this entity is Carlisle, LLC.
2   The manager of this entity is Chisca Manager, LLC.
{B1291733.4}

                                              3
    Case 1:20-cv-00567-N Document 6 Filed 12/10/20 Page 4 of 4         PageID #: 263




                            CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of December, 2020, I electronically filed
 the foregoing with the Clerk of the Court using the CM/ECF System, which will
 send notification of such filing to the following:

                                   Kirby D. Farris, Esq.
                                   kfarris@frplegal.com

                                   Jessica M. Zorn, Esq.
                                    jzorn@frplegal.com

 I also placed a copy of the same in the United States mail, first class postage
 prepaid, addressed as follows:

                            Wendy’s of Bowling Green, Inc.
                              c/o CT Corporation System
                           2 North Jackson Street, Suite 605
                                Montgomery, AL 36104

                                           /s/Winston R. Grow




{B1291733.4}

                                       4
